PER CURIAM.
El Avila Child Development Center, Inc. (“El Avila”) petitioned this Court for second-tier certiorari review of a May 19, 2016 decision of the Miami-Dade Circuit Court appellate division. El Avila had applied to the City of Miami for a zoning exception in order to expand an existing day care facility into a pre-school with a greater population of students. At a quasi-judicial hearing, the Miami City Commission denied El Avila’s application. The circuit court then denied El Avila’s petition for a writ of certiorari to review the Miami City Commission’s decision.
We conclude that the circuit court provided due process to El Avila and did not depart from the essential requirements of law. Custer Med. Ctr. v. United Auto. Ins. Co, 62 So.3d 1086 (Fla. 2010).
Petition denied.